AO 245B (R(;:V. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                             Page 1 ofl
                                                                                                                                                  I
                                        UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                       United States of America                              JUDGMENT IN A CRIMINAL CASE
                                        V.                                   (For Offenses Committed On or After November 1, 1987)


                         Juan Castillo-Vazquez                               Case Number: 3:19-mj-22909

                                                                             Kenneth J Tro....,.,.....----------,
                                                                             Defendant 's Attorne

REGISTRATION NO. 10273088
                                                                                                              JUL 2 3 2019
THE DEFENDANT:
 [:gj pleaded guilty to count( s) I of Complaint
                                                 ----'-------------+m-sm~mi-i'ii¼m~,,,_,.,;,;;,'f~-1
 •      was found guilty to count( s)
        after a plea of not guilty.
        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                    Nature of Offense                                                          Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                1

 D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 •      Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               /~ TIME SERVED                              • _________ days
 i:gj Assessment: $10 WAIVED i:gj Fine: WAIVED
 [:gj Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 th,;:,defendant's possession at the time of arrest upon their deportation \lt removaL <:~(\I\ 11 c1('p ~ Dr *1 L
·[SJ Court recorr11pends ,defendant be deported/removed with relative, V,,i·r1·h· 1 k   .J ,          charged in case
        / c1 1\./J :} d' '.x cl D'(')        .
     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                           Tuesday, July 23, 2019
                                                                           Date of Imposition of Sentence



                                                                           IllilLtaUt::::OCK
                                                                           UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                     3:19-mj-22909
